Gardner, P. J.
The defendant was found guilty of knowingly receiving stolen property and was sentenced. He filed his motion for a new trial. The special grounds of the motion are abandoned; therefore we are to deal with only the general grounds. It is the contention of the defendant that the erddence does not sufficiently show that he knew the goods were stolen at the time he received them from the principal thioA'es. We have read the eiudence carefully, and think this is a sufficiently clear and substantial statement of what it shows: The accused was found in possession of chenille products rvhich had recently been stolen from the places of business of Walter L. Denson and B. J. Boyd. Upon the accused's being questioned by officers as to the circumstances of his possession of these stolen goods, his replies were' evasive. The principal thieves, Travis Collins and Robert Green, identified the accused as the person to whom they sold the merchandise stolen from Denson and Boyd. They testified that the accused warned them to be careful, that he instructed them at what time and under what circumstances to bring these articles to his place of business; that he told them not to bring the articles in until all traffic was clear; that he never *870asked them where they obtained the chenille goods; that the goods had tags on them from the manufacturer; that the accused set the price on the products, which was considerably below the value of such products; and that he told them to bring the goods late in the evening, since he believed the law was watching him at night.
Decided March 19, 1954.
Paul H. Field, for plaintiff in error.
Erwin Mitchell, Solicitor-General, Beverly Langford,, Assistant Solicitor-General, contra.
This court held in Austin v. State, ante, as follows: “2. Although on a charge of knowingly receiving stolen property, mere proof of possession, even though in the absence of an explanation thereof, is not enough evidence to support a verdict of guilty, yet such possession, coupled with facts and circumstances from which knowledge may be inferred that the property so received was stolen, is sufficient to support the verdict.”
The evidence in the instant case sustains the verdict of knowingly receiving stolen goods.

Judgment affirmed.


Townsend, and Carlisle, JJ., concur.